 

Case: 1:16-cr-00169-DCN Doc #: 67 Filed: 06/22/20 1 of 2. PagelD #: 837

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 1:16 CR 169
)
)
Plaintiff, ) JUDGE DONALD C. NUGENT
-vS- )
) MEMORANDUM OPINION
MICHAEL J. GARCIA, ) AND ORDER
)
Defendant. )

This case is before the Court on Defendant, Michael Garcia’s Motion to Vacate pursuant to
28 U.S.C. §2255. (ECF# 66). Mr. Garcia filed a previous § 2255 motion to vacate, which was
denied. (ECF #59, 62). He acknowledges, therefore, that this motion constitutes a second or
successive motion to vacate his sentence. (ECF #66). Section 2255 provides that:

A second or successive motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals to contain —

(1) newly discovered evidence that, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and
convincing evidence that no reasonable factfinder would have found
the movant guilty of the offense; or

(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.

See 28 U.S.C. § 2255(h).

 
 

Case: 1:16-cr-00169-DCN Doc #: 67 Filed: 06/22/20 2 of 2. PagelD #: 838

Although Mr. Garcia indicates in his motion that he has forwarded a copy of his request to
the Sixth Circuit, he has not received authorization from the Sixth Circuit to file this successive §
2255 motion. The motion, therefore, may not be reviewed by the Court at this juncture.
Therefore, the Clerk of Court is directed to transfer Mr. Garcia’s instant motion to the Sixth
Circuit Court of Appeals pursuant to Jn re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

IT IS SO ORDERED.

  
  
 

al

Donald C. Nugent /
United States District Judge

t $2 4 vr
A YOR

 

 
